Earl Warren: Number 103, City of Chicago, Petitioner versus the Atchison, Topeka and Santa Fe Railway Company.
Joseph F. Grossman: Mr. Chief Justice, may it please the Court.
Earl Warren: Mr. Grossman, you may proceed.
Joseph F. Grossman: This case is here by writ of certiorari to the Court of Appeals for the Seventh Circuit. The suit was instituted in the United States District Court for a declaratory judgment and injunction by 21 frontline railroads operating to and from the City of Chicago in the interstate commerce and in the intrastate commerce. And the respondent, Railroad Transfer Service, Incorporated hereafter called “Transfer” for short, an uncertified motor carrier transferring passengers between terminal facilities of the various railroads of which there were I think eight in number in the City of Chicago. None of the railroads pass through the City of Chicago. There are eight terminals. Two of them on the west side of the Chicago River and six of them on the south and east side of the Chicago River, some distance south. The distance between the terminals vary from about a quarter of a mile to two miles distance. The case involved the construction or in the alternative as the pleading showed, the constitutionality of a city ordinance licensing the -- and regulating the use of the city streets by a motor vehicle for hire. The ordinance was known as Chapter 28 of the Municipal Court of Chicago which appears in the record at page -- beginning at page 171. Parmelee Transportation Company, another uncertified motor carrier intervened in the case. The Parmelee Company having -- have a contract of the railroads to operate at the -- the motor vehicles in the transfer of passengers in interstate commerce and intrastate commerce prior to the termination of that contract and the substitution of the Railroad Transfer Service. At that time until -- October 1, 1955, the terminal line had a contract arrangement with Parmelee as I said to furnish their service. But that operation was not limited to interstation service on through route railroad carriers. It also carried passengers for cash fares between terminal stations and from substations to hotels and other places within the central business district of the City of Chicago. Parmelee's operations were licensed as terminal vehicles under the city code relating to the public passenger vehicles, the licensing of public passenger vehicles. At that time, referring to the ordinance, a public passenger vehicle was defined by the code as a motor vehicle which is used for the transportation of passengers for hire accepting those devoted exclusively for funeral use or any operation of a Metropolitan Transit Authority or public utility under the laws of Illinois and the terminal vehicle was defined as a public passenger vehicle which is operated under contracts with the railroad and steamship companies exclusively for the transfer of passengers from terminal stations. Then Section 28-2 provided, it is unlawful for any person other than the Metropolitan Transit Authority or public utility to operate any vehicle or for any such person who is the owner of any vehicle to permit it to be operated on any public way for the transportation of passengers for hire from place to place within the corporate limits of the city except on a funeral trip unless it is licensed by the city as a public passenger vehicle. Those are the pertinent provisions of the ordinance which are involved in this case. Parmelee's operations as I said were licensed as terminal vehicles. Early in June 1955, the terminal lines notified Parmelee that their contractual arrangement would be terminated and other provision made for the transfer of passengers on through route tickets between terminal stations in Chicago. On July 26, 1955, the City Council passed an ordinance amending the city code by eliminating the requirement of a contractual arrangement with railroad companies to qualify terminal vehicles for license and limiting the number of such vehicles to those licensed unless after a public hearing is provided by the ordinance, public convenience and necessity require additional service of the character described. That provision in the ordinance was the -- in 2231-1 or 28 -- no, excuse me, it was 28-31.1, Chapter 28. It was amended at the same time that the definition of terminal vehicles was amended and also the section relating to the operation of terminal route vehicles which was limited to the central business district of the City of Chicago and it provided for a determination of public convenience and necessity prior to the issuance of any licenses for additional terminal vehicles. Now, Parmelee was then operating of course not in the transfer of passengers on through routes either in intrastate commerce or interstate commerce. It was operating after termination of its contract as a local public passenger vehicle. Still under license, transporting for a cash fare, passengers who happened to be at any railroad station to the hotels and to any destination which the passenger himself directed. The case was submitted in the District Court on the question of the construction of the contract both by the complaints and by the motion of the City of Chicago for summary judgment. The motion for summary judgment by the City of Chicago requested the Court to determine whether the Plaintiff by virtue of its contract with the plaintiff railroad company is operating its vehicles within the City of Chicago as exclusively as agent born in behalf of plaintiff railroads as public utilities under the law of Illinois, whether the plaintiff's operations are confined, the transportation of passengers on through route railroad and steamship transportation tickets between point out -- points outside of the corporate limits of the city in intrastate and interstate commerce. Now, the plaintiff in this case of course or the railroads and the Transfer Company, the Railroad Transfer Corporation under the new contract and whether said the plaintiff operates any vehicle on any public way for transportation of passenger for hire from place to place within the Court limits of the city as provided by Section 28-2 of the Municipal Court of Chicago, whether said plaintiff is operating terminal vehicles within the City of Chicago as defined in Section 28-1 of the Municipal Court of Chicago as amended in 1955, whether any of the said plaintiff's operations are in local transportation of passengers at rates of fares subject to Section 28-31.2 of the Municipal Court of Chicago. Now, I ought to make reference to 28-31.2 to indicate what kind of an operation it brought because under the powers of the City Council in the City of Chicago, the city has the right to determine the rates of fare of these passenger vehicles. And 28-31.2 provides that the rate of fare for local transportation of every passenger in terminal vehicles of the licensee shall be uniform regardless of the distance traveled provided that children under 12 years of age, when accompanied by an adult, shall be carried not more than half the fare.
Felix Frankfurter: Mr. Grossman.
Joseph F. Grossman: Yes, sir.
Felix Frankfurter: Will it trouble you if I ask you, what it is that the lower court decided?
Joseph F. Grossman: The lower -- the District Court --
Felix Frankfurter: And that you want us to reverse?
Joseph F. Grossman: -- yes, the District Court --
Felix Frankfurter: That is my question.
Joseph F. Grossman: All right. The District Court --
Felix Frankfurter: What -- what is it that it decided that you think is wrong and what is it that you want us to decide?
Joseph F. Grossman: The -- the Court of Appeals decided that the ordinance of 1955 was unconstitutional because Section 28-31.1 providing for the determination of public convenience and necessity was invalid as non-constitutional control by the city of interstate commerce.
Speaker: With the consequence of transfer did not have to get a license with the government?
Joseph F. Grossman: With the consequence of transfer would -- did not have to have a license. Yes, Your Honor.
Speaker: That it applied for a license.
Joseph F. Grossman: It had not applied for a license. And the point to that I make is that the Court of Appeals determined that 28-31.1, the public convenience and necessity provision gave Parmelee in effect a monopoly of the streets of the City of Chicago for the transfer of passengers between terminal stations. Whereas the point I make is that 28-31.1 was applicable to Parmelee because it was a local transportation facility after the enactment of the amendment, but 28-31.1 could not be applicable to the transport corporation because it was under the -- under its contract exclusively for the transfer of passengers between terminal stations in intrastate and interstate commerce. And so far as the intrastate commerce is concerned of course, there's no question about there ever having been required to have a license and even so far as the interstate commerce is concerned. They're -- they are subject to license. The power of the city to license that kind of an operation within the City of Chicago even though they are engaged in interstate commerce is there -- the question is did they exercise that power. Now, in the opinion of the Court of the Appeals, they -- the Court of Appeals decided what was the intent of the City Council in passing this ordinance of 1955 and permit me -- whether permit me to read and extract from the opinion which is in the appendix to my petition for certiorari.
Speaker: Do you contend Mr. Grossman the transfer of what make an application for license before they can raise your point?
Joseph F. Grossman: I do. I -- I contend the transfer should make an application for a license and that the city authorities should pass upon the questions to whether they can be licensed or they cannot be licensed and if the decision were against the transfer company. The transfer company should then commence a suit in the state courts to have the state courts determine the meaning or the construction of the ordinance.
Speaker: Has the -- have the state courts ever construe this ordinance?
Joseph F. Grossman: No, Your Honor. This ordinance has not been construed by the -- by the state court. This particular ordinance, I'm talking about the 1955 ordinance had not been construed.
Speaker: One is -- one is in dispute here.
Joseph F. Grossman: The -- the basic ordinance has been construed by the Supreme Court, yes. The basic ordinance was construed by the Supreme Court in taxi cab cases. In the taxi cab cases, they provided for a -- a finding of public convenience and necessity just exactly as it's provided here for the terminal vehicles. But the terminal vehicles in this particular case are the terminal vehicles without a contractual arrangement with the railroad. It's -- it's purely a local transportation facility.
William O. Douglas: Well, the Court of Appeals disagreed with you on that.
Joseph F. Grossman: No, the Court -- the Court of Appeals said that it was -- the Court of Appeals said that the provision for terminal vehicles applied to transfer but that it was unconstitutional because of the restriction.
William O. Douglas: The transfer was a shuttle as an interstate service.
Joseph F. Grossman: Yes, it is a shuttle but that's not the definition. That is not the definition of the terminal vehicle now. Terminal vehicle is merely another local transportation facility. This Court in the U.S. versus Yellow Cab Company, distinguished between the local transportation and the interstate transportation in the -- in the case of Yellow Cab against -- United States against Yellow Cab, 332 U.S. 218. The -- but I'm -- I'll come to that because what the Court did was to construe the ordinance in the light of what was said at a committee meeting of the city council. And I want -- I think that's a very important thing that I want to come to.
Earl Warren: We'll recess now Mr. Grossman.